           Case 2:18-cv-00995-GMN-BNW Document 60 Filed 07/30/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    EDWARD GARZA,                                          Case No. 2:18-cv-00995-GMN-BNW
 6                                        Petitioner,
             v.                                                          ORDER
 7
      BRIAN WILLIAMS, et al.,
 8
                                       Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Respondents’ unopposed first
11   Motion for Extension of Time (ECF Nos. 59) is GRANTED. Respondents have until September
12   10, 2021, to file their answer to the remaining claims of Petitioner’s second amended petition for
13   writ of habeas corpus.
14          DATED: July 30, 2021
15
                                                            ________________________________
16                                                          GLORIA M. NAVARRO
                                                            UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                        1
